DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lohmeijer et al. (US 2011/0184088).
Considering Claims 1-3, 7:  Lohmeijer et al. teaches a coating composition comprising a polymer binder having a glass transition temperature of -60 to 40 ºC (¶0004), preferably -30 to 15 ºC (¶0036), and a filler component comprising 1 to 20 weight percent of lightweight fillers (¶0005) comprising a mixture of an inorganic and organic filler in a ratio of 1/4 to 3/1 (¶0159), where the organic filler is a polymeric expanded microsphere (¶0155; 0157) and the inorganic filler is a glass microsphere (¶0155-56).  
	Lohmeijer et al. teaches an overlapping glass transition temperature with the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See 
Considering Claim 6:  Lohmeijer et al. teaches the polymer binder as being a methacrylic polymer (Example 1).  
Considering Claim 8:  Lohmeijer et al. teaches the pigment volume concentration as being a result effective variable (¶0166-167), but does not discuss the ratio of the pigment volume concentration to the critical pigment volume concentration.  However, the critical pigment volume concentration is the point where the maximum amount of pigment is present without voids between the particles.  It would have been obvious to a person having ordinary skill in the art to have optimized the pigment volume concentration through routine experimentation, and the motivation to do so would have been to avoid voids between the pigments in the final coating.
Considering Claim 9:  Lohmeijer et al. teaches the amount of binder as being 25 to 55 weight percent of the composition (¶0002).
Considering Claim 12:  Lohmeijer et al. teaches lightweight filler as being 5 to 40 percent by weight of the total filler (¶0005).
Considering Claim 13:  Lohmeijer et al. teaches the density of the material as being a result effective variable (¶0162).  It would have been obvious to a person having ordinary skill in the art to have optimized the density through routine experimentation, and the motivation to do would have been, to reduce the weight of the coating on the substrate.
Considering Claims 14 and 15:  Lohmeijer et al. teaches the coating as being applied to masonry (¶0012).

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gros (EP 971007) in view of Wallace (US Pat. 4,228,055) as evidenced by Rhoplex AC 1230M Acrylic Emulsion (https://www.dow.com/en-us/pdp.rhoplex-ac-1230m-acrylic-emulsion.177859z.html).  Note:  A machine translation is being used for EP 971007.
Considering Claims 1 and 4-7:  Gros teaches a coating composition comprising a binder resin (¶0001), that is preferably an all acrylate resin (¶0066); a first filler that is preferably a vinylidene/chloride-acrylonitrile copolymer (¶0070); and a second filler that is preferably expanded 
	Gros teaches that Wallace provides technical background for the claimed invention.  Wallace teaches using AC 1230 as the binder for the coating (Example I).  AC 1230 has a glass transition temperature of 8 ºC (Rhoplex AC 1230M Acrylic Emulsion).  It would have been obvious to a person having ordinary skill in the art to have used the binder of Wallace in the composition of Gros, and the motivation to do so would have been, as Rhoplex AC 1230M Acrylic Emulsion suggests, it provides good adhesion to a variety of substrates.
Considering Claims 2 and 3:  Gros is silent towards the ratio of polymeric to inorganic microspheres.  However, Gros teaches that the inclusion of the inorganic microspheres reduce the density and cost of the composition (¶0058-59).  As such, the amount of the inorganic component would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of organic and inorganic lightweight filler through routine experimentation, and the motivation to do so would have been, to control the density and the cost of the final product.  
Considering Claim 8:  Gros does not discuss the ratio of the pigment volume concentration to the critical pigment volume concentration.  However, the critical pigment volume concentration is the point where the maximum amount of pigment is present without voids between the particles.  It would have been obvious to a person having ordinary skill in the art to have optimized the pigment volume concentration through routine experimentation, and the motivation to do so would have been to avoid voids between the pigments in the final coating.
Considering Claim 9:  Gros teaches the amount of the polymeric binder as being 30 to 60 mass percent (Claim 7).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used binder content in the overlapping portion of the claimed range, and the motivation to do so would have been, as Gros suggests, they are suitable for use in the coating composition.  
Considering Claims 10 and 11:  Gros teaches the first and second particles as having a density of 30 to 500 kg/m3 (Claim 8).
Considering Claim 12:  Gros teaches an example where the lightweight filler is 1.53% and the other fillers are 16.8 weight percent (¶0070).
Considering Claim 13:  Gros teaches the density of the coating as being 1.20 g/cm3 (¶0070).
Considering Claim 15:  Gros teaches a substrate coated with the coating composition (¶0035).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767